  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )     CRIMINAL ACTION NO.
     v.                      )        2:12cr127-MHT
                             )             (WO)
DEANDRA LEE                  )

                           ORDER

    Upon consideration of the government’s motion to

dismiss the indictment (doc. no. 7) and for good cause

shown, it is ORDERED that the motion is granted, and

the indictment (doc. no. 3) is dismissed.

    This case is closed.

    DONE, this the 19th day of November, 2018.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
